Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 18 are pending and under examination.

Claim Objections
Claim 7 is objected to because of the following informalities: claims must end with a period under the provision of MPEP, §608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” is relative.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7, 11 - 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20180077862 A1 to Smith (“Smith”).

Regarding claim 1, Smith teaches a self-propel accessory for a push-driven machine or device  (10; see fig. 1) comprising: at least one drive assembly motor, the at least one drive assembly motor operatively connected to at least one power supply (note ¶0032 at least); at least one drive assembly for imparting drive from the at least one drive assembly motor to at least one accessory wheel assembly, the at least one drive assembly being operatively connected to an output shaft (transmission) of the at least one drive assembly motor and one of an axle (224/234) or a drive engagement surface of the at least one accessory wheel assembly (wheel assembly formed by 18 and 20; note ¶¶0032, 0050, 0052-0054), the at least one accessory wheel assembly comprising: at least one accessory ground engagement wheel coupled to at least one end of the axle for rotation therewith (¶¶0032, 0057); a controller (12) for the at least one drive assembly motor, the controller having an actuator (lever 38/40; figs. 2A, 2B, 6A, 7A at least) for engaging the at least one drive assembly motor (¶¶0032, 0057); and an attachment (34/112/130) assembly for coupling the at least one drive assembly motor, the at least one drive assembly and the at least one accessory wheel assembly to a housing (30/32) of the push-driven machine or device in place of a wheel assembly or a wheel sub-assembly of the push-driven machine or device (¶¶0034, 0036, 0039, 0042-0047).

Regarding claim 2, Smith’s teaching, wherein the self-propel accessory comprises the at least one power supply (14; ¶¶0032, 0033, 0048, 0056 at least).

Regarding claim 3, Smith’s teaching, wherein the controller is configured to provide variable speed control for the drive assembly motor (item 12 selectively controls propulsion and speed control of item 10; ¶0032, 0034 at least).

Regarding claim 4, Smith’s teaching, wherein the actuator comprises an ON/OFF switch or a multi-position switch (¶¶0003, 033).

Regarding claim 5, Smith’s teaching, wherein the drive assembly motor is a direct current (DC) motor (as inherently known, a DC motor is a rotary electrical motor that converts current (DC) electrical energy into mechanical energy; Smith teaches that electrical energy needed to mechanically power the lawn mower; see ¶0032 at least).

Regarding claim 7, Smith’s teaching, wherein the power supply is a battery (as noted in ¶0032 at least, the power source can include an electric motor or hybrid-electric power source).

Regarding claim 11, wherein the push-driven machine or device is a lawn mower (item 10; see fig. 1; ¶¶0010, 0032 at least).

Regarding claim 12, Smith’s teaching, wherein the at least one accessory wheel assembly comprises a first accessory ground engagement wheel coupled to an end of the axle (200 ties up with the first accessory ground engagement wheel) and a second accessory ground engagement wheel coupled to an opposing end of the axle (210 ties up with the second accessory ground engagement wheel – see figs. 11-12).  

Regarding claim 13, Smith’s teaching, wherein the attachment assembly is configured to couple the at least one drive assembly motor, the at least one drive assembly motor, the at least one drive assembly and the at least one accessory wheel assembly to the housing of the push- driven machine or device in place of the wheel sub-assembly of the push-driven machine or device (figs. 9A-10B; ¶¶0006-0007; 0053, 0054).  

Regarding claim 14, Smith’s teaching, further comprising a clutch assembly (transmission 200 or 210) for engaging and disengaging the at least one drive assembly from the at least one accessory wheel assembly, based on the direction of drive to be imparted by the at least one drive assembly to the at least one accessory wheel assembly (¶¶0050, 0055-0057).

Regarding claim 16, Smith’s teaching, further comprising a position control mechanism (control assembly 12 controls propulsion of the mower 10 and independently and selectively switch front and rear transmissions of the lawn mower; see fig 1 at least; ¶0032). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (‘0077862) as applied to claim 1 above.

Smith teaches all of the limitations except for the voltage range claimed.

However, Smith has been shown to teach power supplied to a DC motor. It would have been obvious to one of ordinary skill in the art Smith’s teaching is at least fully equivalent to the range claimed. Furthermore, there is no clear showing as to whether such a range is for a specific/particular purpose.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (‘0077862) as applied to claim 1 above, and further in view of U.S. Patent No. 5444965 A to Colens (“Colens”).

As discussed above, Smith teaches all of the limitations of base claim 1 except for the explicit recitation of the battery being rechargeable.

However, Colens teaches, in the same field of endeavor of Lawnmowers, a battery of the lawnmower that is rechargeable (note claim 1 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Smith’s teaching by making the battery rechargeable as evidenced by Colens for continuous power flow.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (‘0077862) as applied to claim 1 above, directly or indirectly, and further in view of U.S. Patent No. 6105348 A to Turk et al (“Turk”).

As discussed above Smith teaches all of the limitations of base claim 1, but is not explicit on the track/axle width/length being adjustable.

However, Turk teaches, in the same field of endeavor of lawnmowers (col. 1, lines 18 – 25), such lawnmower with adjustable track/axle width/length (fig. 3; col. 15, lines 7 – 53 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Smith’s teaching by including an adjustable track/axle width/length as evidenced by Turk for safety. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of U.S. Pub. No. 20160044867 A1 to Martin (“Martin”).

As discussed above, Smith teaches all of the limitations of base claim 1, but is not explicit as to a kit for converting the lawn mower.

However, Martin teaches, in the same field of endeavor of lawnmower a kit for such a conversion (¶¶0003 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to provide a kit for converting the lawnmower of Smith as evidenced by Martin for cost efficacity.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663